BOWEN, Judge,
concurring specially.
I concur in the majority’s finding that, under the particular circumstances of this case, the appellant had no reasonable expectation of privacy in the driveway of her stepfather. She has no standing to complain about an intrusion onto her stepfather’s driveway. She cannot complain about a “search” of her truck simply because there was none. “It is a fair generalization that if a law enforcement officer is able, by the use of his natural senses, to discover what is inside a vehicle while ‘standing in a place where he had a right to be,’ this discovery does not constitute a Fourth Amendment search.” W. LaFave, 1 Search & Seizure § 2.5(c) at 449 (2nd ed. 1987). I disagree with the majority’s dicta concerning an “investigative mission.”